           Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 1 of 47




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


     BCS SOFTWARE, LLC,

                 Plaintiff                                 Case No. 19-cv-728


                 v.                                        JURY TRIAL DEMANDED


     ITRON, INC.,

                 Defendant


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby files this Original Complaint

for Patent Infringement against Defendant Itron, Inc., and alleges, on information and belief, as

follows:

                                         THE PARTIES

1.       BCS Software, LLC is a limited liability company organized and existing under the laws

of the State of Texas with its principal place of business in Austin, Texas.

2.       Upon information and belief, Defendant Itron, Inc. (“Defendant” or “Itron”) is a

Washington State corporation having multiple regular and established places of business located

within this judicial district at: (i) 1250 South Capital of Texas Highway, Building 3, Suite 300,

Austin, Texas 78746; and (ii) 300 Convent Street, Suite 1200, San Antonio, Texas 78205. Itron

has appointed National Registered Agents, Inc., located at 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136, as its agent for service of process in Texas. Notably, the Austin, Texas

location is identified by Itron as a “Key Worldwide Location.”
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 2 of 47




Source: https://www.itron.com/na/company/who-we-are/locations?tag=key.

                               JURISDICTION AND VENUE

3.     This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.     Defendant has committed acts of infringement in this judicial district.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 2
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 3 of 47




5.      On information and belief, Defendant maintains regular and systematic business interests

in this district and throughout the State of Texas. Indeed, one of Defendant’s “key worldwide

locations” is located in this district. Moreover, Defendant maintains a second location in this

district in San Antonio, Texas.

6.      On information and belief, the Court has personal jurisdiction over Defendant because

Defendant has committed, and continues to commit, acts of infringement in the state of Texas,

has conducted business in the state of Texas, and/or has engaged in continuous and systematic

activities in the state of Texas.

7.      On information and belief, Defendant’s instrumentalities that are alleged herein to

infringe were and continue to be used, imported, offered for sale, and/or sold in the Western

District of Texas.

8.      On information and belief, Defendant voluntarily conducts business and solicits

customers in the State of Texas, including customers within this District, and generates

substantial revenue from customers located within this district and from the acts of infringement

as carried out in this district. As such, the exercise of jurisdiction over Defendant would not

offend the traditional notions of fair play and substantial justice.

9.      Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                    NOTICE OF BCS’ PATENTS

10.     BCS is owner by assignment of U.S. Patent No. 6,240,421 entitled “System, software and

apparatus for organizing, storing and retrieving information from a computer database.” A copy

may be obtained at: https://patents.google.com/patent/US6240421B1/en?oq=6240421.

11.     BCS is owner by assignment of U.S. Patent No. 6,421,821 entitled “Flow chart-based

programming method and system for object-oriented languages.” A copy may be obtained at:



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 4 of 47




https://patents.google.com/patent/US6421821B1/en?oq=6421821.

12.    BCS is owner by assignment of U.S. Patent No. 6,438,535 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6438535B1/en?oq=6438535.

13.    BCS is owner by assignment of U.S. Patent No. 6,658,377 entitled “Method and system

for text analysis based on the tagging, processing, and/or reformatting of the input text.” A copy

may be obtained at: https://patents.google.com/patent/US6658377B1/en?oq=6658377.

14.    BCS is owner by assignment of U.S. Patent No. 6,662,179 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6662179B2/en?oq=6662179.

15.    BCS is owner by assignment of U.S. Patent No. 6,895,502 entitled “Method and system

for securely displaying and confirming request to perform operation on host computer.” A copy

may be obtained at: https://patents.google.com/patent/US6895502B1/en?oq=6895502.

16.    BCS is owner by assignment of U.S. Patent No. 7,200,760 entitled “System for

persistently encrypting critical software data to control the operation of an executable software

program.”                   A          copy          may          be         obtained          at:

https://patents.google.com/patent/US7200760B2/en?oq=7200760

17.    BCS is owner by assignment of U.S. Patent No. 7,302,612 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7302612B2/en?oq=7302612.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 4
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 5 of 47




18.    BCS is owner by assignment of U.S. Patent No. 7,533,301 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7533301B2/en?oq=7533301.

19.    BCS is owner by assignment of U.S. Patent No. 7,730,129 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US7730129B2/en?oq=7730129.

20.    BCS is owner by assignment of U.S. Patent No. 7,774,296 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US7774296B2/en?oq=7774296.

21.    BCS is owner by assignment of U.S. Patent No. 7,840,893 entitled “Display and

manipulation of web page-based search results.” A copy may be obtained at:

https://patents.google.com/patent/US7840893B2/en?oq=7840893.

22.    BCS is owner by assignment of U.S. Patent No. 7,890,809 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7890809B2/en?oq=7890809.

23.    BCS is owner by assignment of U.S. Patent No. 7,895,282 entitled “Internal electronic

mail system and method for the same.” A copy may be obtained at:

https://patents.google.com/patent/US7895282B1/en?oq=7895282.”

24.    BCS is owner by assignment of U.S. Patent No. 7,996,464 entitled “Method and system

for providing a user directory.” A copy may be obtained at:

https://patents.google.com/patent/US7996464B1/en?oq=7996464.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 5
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 6 of 47




25.    BCS is owner by assignment of U.S. Patent No. 7,996,469 entitled “Method and system

for sharing files over networks.” A copy may be obtained at:

https://patents.google.com/patent/US7996469B1/en?oq=7996469.

26.    BCS is owner by assignment of U.S. Patent No. 8,171,081 entitled “Internal electronic

mail within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8171081B1/en?oq=8171081.

27.    BCS is owner by assignment of U.S. Patent No. 8,176,123 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US8176123B1/en?oq=8176123.

28.    BCS is owner by assignment of U.S. Patent No. 8,285,788 entitled “Techniques for

sharing files within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8285788B1/en?oq=8285788.

29.    BCS is owner by assignment of U.S. Patent No. 8,554,838 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US8554838B1/en?oq=8554838.

30.    BCS is owner by assignment of U.S. Patent No. 8,819,120 entitled “Method and system

for group communications.” A copy may be obtained at:

https://patents.google.com/patent/US8819120B1/en?oq=8819120.

31.    BCS is owner by assignment of U.S. Patent No. 8,984,063 entitled “Techniques for

providing a user directory for communication within a communication system.” A copy may be

obtained at: https://patents.google.com/patent/US8984063B1/en?oq=8984063.

32.    BCS is owner by assignment of U.S. Patent No. 9,396,456 entitled “Method and system

for forming groups in collaborative communication system.” A copy may be obtained at:



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 6
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 7 of 47




https://patents.google.com/patent/US9396456B1/en?oq=9396456.

33.    Defendant, at least by the date of this Original Complaint, is on notice of the above

patents owned by BCS.

                   U.S. PATENT NOS. 7,302,612, 7,533,301 AND 7,890,809

34.    BCS is the owner, by assignment, of U.S. Patent No. 7,302,612 (“the ’612 Patent”), U.S.

Patent No. 7,533,301 (“the ’301 Patent) and U.S. Patent No. 7,890,809 (“the ’809 Patent”), each

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM (hereinafter collectively referred

to as “the Patents-in-Suit”).

35.    The ’809 Patent issued on February 15, 2011, and is a continuation of the ’301 Patent,

which issued on May 12, 2009. The ‘301 Patent is a continuation of the ’612 Patent, which

issued on November 27, 2007. Thus, the Patents-in-Suit share a common specification.

36.    The Patents-in-Suit are valid, enforceable, and were duly issued in full compliance with

Title 35 of the United States Code.

37.    The Patents-in-Suit were invented by Messrs. Blaine Nye and David Sze Hong.

38.    The priority date of each of the Patents-in-Suit is at least May 1, 2003.

39.    The Patents-in-Suit relate to:

       A high-level Operational Support System (OSS) framework provides the
       infrastructure and analytical system to enable all applications and systems to be
       managed dynamically at runtime regardless of platform or programming
       technology. Applications are automatically discovered and managed. Java
       applications have the additional advantage of auto-inspection (through reflection)
       to determine their manageability. Resources belonging to application instances are
       associated and managed with that application instance. This provides operators
       the ability to not only manage an application, but its distributed components as
       well. They are presented as belonging to a single application instance node that
       can be monitored, analyzed, and managed. The OSS framework provides the
       platform-independent infrastructure that heterogeneous applications require to be
       monitored, controlled, analyzed and managed at runtime. New and legacy
       applications written in C++ or Java are viewed and manipulated identically with

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 7
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 8 of 47




        zero coupling between the applications themselves and the tools that scrutinize
        them.

’809 Patent (Abstract).




Id. (Figure 1).

40.     The field of the invention of the Patents-in-Suit is to improvements in “wireless

communication carriers.    More particularly, it relates to operational support system (OSS),

application/systems management, and network management.” Id., col. 1:17-20.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 8
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 9 of 47




41.    As disclosed in the Patents-in-Suit, “[m]any network management technologies exist that

allow operators to manage applications and devices at runtime. For instance, SNMP, TL1 and

JMX each attempt to provide operators with the ability to manipulate and affect change at

runtime.” Id., col. 1:22-26.

42.    As disclosed in the Patents-in-Suit, “[t]he fundamental of each is similar.        It is to

manipulate the objects of an application through messaging.” Id., col. 1:26-27.

43.    As disclosed in the Patents-in-Suit, “SNMP is the standard basic management service for

networks that operate in TCP/IP environments. It is intended primarily to operate well-defined

devices easily and does so quite successfully. However, it is limited to the querying and

updating of variables.” Id., col. 1:28-32.

44.    As disclosed in the Patents-in-Suit, “Transaction Language 1 (TL1) is a set of ASCII-

based instructions, or ‘messages,’ that an operations support system (OSS) uses to manage a

network element (NE) and its resources. Id., col. 1:32-35.

45.    As disclosed in the Patents-in-Suit, “JMX is a Java centric technology that permits the

total management of objects: not only the manipulation of fields, but also the execution of object

operations. It is designed to take advantage of the Java language to allow for the discovery and

manipulation of new or legacy applications or devices.” Id., col. 1:35-40.

46.    As disclosed in the Patents-in-Suit, “Operational Support for enterprise applications is

currently realized using a variety of technologies and distinct, separate services. For instance,

network management protocols (SNMP, JMX, TL1, etc.) provide runtime configuration and

some provide operation invocation, but these technologies are not necessarily geared toward

applications.” Id., col. 1:40-45.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 9
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 10 of 47




47.    As disclosed in the Patents-in-Suit, “[s]ome are language specific (e.g., JMX) and require

language agnostic bridging mechanisms that must be implemented, configured and maintained.

SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but it requires application

developers to implement solutions to common OSS tasks on top of SNMP. Id., col. 1:46-51.

48.    As disclosed in the Patents-in-Suit, “TL1 is also ASCII based and generic. However,

while it is very flexible and powerful, it is another language that must be mastered, and it's nature

is command line based. As a result, it is not intuitively based in presentation layer tools. While

all the technologies have their respective benefits, they do not provide direct means of providing

higher level OSS functionality.      Conventionally, applications are monitored, analyzed and

managed at runtime.” Id., col. 1:52-59.

49.    As disclosed in the Patents-in-Suit, one or more claims “provid[e] a high-level

operational support system framework comprises monitoring a health of a plurality of

applications. The health of the plurality of applications is assessed, and the health of the

plurality of applications is analyzed, whereby each of the plurality of applications are managed

dynamically at runtime regardless of a platform of each of the plurality of applications.” Id., col.

1:64–2:3.

50.    Consequently, the Patents-in-Suit improve the computer functionality itself and

represents a technological improvement to the operation of computers.

51.    The ’809 Patent was examined by United States Patent Examiner Joshua Lohn. During

the examination of the ’809 Patent, the United States Patent Examiner searched for prior art in

the following US Classifications: 714/38, 714/47, 719/320.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 10
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 11 of 47




52.    After conducting a search for prior art during the examination of the ‘809 Patent, the

United States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to Teegan et al as

one of the most relevant prior art references found during the search.

53.    After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to Shyu as one of

the most relevant prior art references found during the search.

54.    After conducting a search for prior art during the examination of the ‘809 Patent, the

United States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to Mullen et al as

one of the most relevant prior art references found during the search.

55.    After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to Underwood as

one of the most relevant prior art references found during the search.

56.    After conducting a search for prior art during the examination of the ‘809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 2003/0037288 by

Harper et al as one of the most relevant prior art references found during the search.

57.    After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 2003/0204791 by

Helgren et al as one of the most relevant prior art references found during the search.

58.    After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 2004/0073566 by

Trivedi as one of the most relevant prior art references found during the search.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 11
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 12 of 47




59.     After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 2004/0088401 by

Tripathi et al as one of the most relevant prior art references found during the search.

60.     After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 2005/0044535 by

Coppert as one of the most relevant prior art references found during the search.

61.     After conducting a search for prior art during the examination of the ’809 Patent, the

United States Patent Examiner identified and cited U.S. Patent Application No. 6,748,555 by

Shyu as one of the most relevant prior art references found during the search.

                                      DEFENDANT’S PRODUCTS

62.     Upon information and belief, Defendant makes, uses, imports, sells, and/or offers for sale

a multitude of products and services broadly defined under the so-called “OpenWay Platform,”

which is a family of products and services comprised of smart meters, software and

communications infrastructure that combines individual features of an AMI system. “OpenWay”

is an IPv6 based multi-application network that delivers applications such as the following

accused instrumentalities to water, gas and electricity utilities: OpenWay Riva/Centron Meters,

OpenWay Reporting System, OpenWay Control, OpenWay Operation Center, OpenWay

Collection Engine, OpenWay Riva Security, OpenWay Riva Active Grid, and OpenWay Riva

Adaptive Communications Technology. These applications and products provide security and

network management tools to dynamically prioritize network traffic. Individually and

collectively, the foregoing are the “Accused Instrumentalities”1, which are broadly described in



1
 The Accused Instrumentalities further include any and all products of the Defendant, including but not limited to
hardware and/or software products, which operate in substantially similar fashion as the specifically identified
products herein.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             PAGE | 12
           Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 13 of 47




functional terms by the Itron website (www.itron.com), as exemplified by the following

references:

       •      https://www.itron.com/na/industries/electricity/openway-riva (“REF1”);

       •      https://www.itron.com/fr/-/media/itron/documents/openway-riva-white-
              paper.pdf?la=fr-FR (“REF2”);

       •      https://www.itron.com/na/-/media/itron/documents/brochures/101493mp-01-
              openway-riva-generic-brochureweb.pdf?la=en-US (“REF3”);

       •      https://www.youtube.com/watch?v=lEQToZ9yGn8 (“REF4”);

       •      https://www.itron.com/na/-/media/itron/documents/openway-riva-streetlight-
              solution.pdf (“REF5”);

       •      https://www.youtube.com/watch?reload=9&v=j-PMdhk-13E (“REF6”);

       •      https://www.itron.com/na/-
              /media/itron/integration/specsheet/101504wp01streetlightspecifications.pdf
              (“REF7”);

       •      https://www.itron.com/-/media/itron/documents/industry-smart-cities/itron-
              streetlight-vision.pdf (“REF8”);

       •      https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-
              brochure.pdf (“REF9”);

       •      https://www.itron.com/-/media/feature/products/documents/brochure/openway-
              brochure.pdf (“REF10”);

       •      https://www.itron.com/-/media/feature/products/documents/white-paper/active-grid-
              white-paper.pdf (“REF11”);

       •      https://www.itron.com/na/solutions/product-catalog/openway-operations-center
              (“REF12”);

       •      https://www.itron.com/na/solutions/product-catalog/openway-operations-
              center#images-individual-1-1 (“REF13”);

       •      https://www.itron.com/na/solutions/product-catalog/openway-operations-
              center#images-individual-1-5 (“REF14”);


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 13
            Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 14 of 47




        •    https://www.itron.com/na/solutions/product-catalog/openway-operations-
             center#images-individual-1-6 (“REF15”);

        •    https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-riva-
             centron-meter.pdf (“REF16”);

        •    https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-riva-
             act-module-for-the-cisco-connected-grid-router.pdf (“REF17”);

        •    https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-
             centron-polyphase.pdf (“REF18”);

        •    https://www.itron.com/-/media/feature/products/documents/white-paper/openway-
             fatal-error-recovery.pdf (“REF19”);

        •    http://emrabc.ca/wp-content/uploads/2011/01/OpenWay_SmartGridCellRouter.pdf
             (“REF20”);

        •    http://www.stopsmartmetersbc.com/wp-content/uploads/2014/11/OpenWay-Tools-
             User-Guide.pdf (“REF21”);

        •    http://www.stopsmartmetersbc.com/wp-content/uploads/2014/11/OpenWay-Tools-
             User-Guide.pdf (“REF22”); and

        •    https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-
             centron-cellular-lte.pdf (“REF23”).

63.     The information contained in References REF1-REF23 is incorporated by reference as if

set forth fully herein.

64.     The information contained in reference REF1 accurately describes the operation and

functionality of one or more Accused Instrumentality.

65.     The information contained in reference REF2 accurately describes the operation and

functionality of one or more Accused Instrumentality.

66.     The information contained in reference REF3 accurately describes the operation and

functionality of one or more Accused Instrumentality.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 14
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 15 of 47




67.    The information contained in reference REF4 accurately describes the operation and

functionality of one or more Accused Instrumentality.

68.    The information contained in reference REF5 accurately describes the operation and

functionality of one or more Accused Instrumentality.

69.    The information contained in reference REF6 accurately describes the operation and

functionality of one or more Accused Instrumentality.

70.    The information contained in reference REF7 accurately describes the operation and

functionality of one or more Accused Instrumentality.

71.    The information contained in reference REF8 accurately describes the operation and

functionality of one or more Accused Instrumentality.

72.    The information contained in reference REF9 accurately describes the operation and

functionality of one or more Accused Instrumentality.

73.    The information contained in reference REF10 accurately describes the operation and

functionality of one or more Accused Instrumentality.

74.    The information contained in reference REF11 accurately describes the operation and

functionality of one or more Accused Instrumentality.

75.    The information contained in reference REF12 accurately describes the operation and

functionality of one or more Accused Instrumentality.

76.    The information contained in reference REF13 accurately describes the operation and

functionality of one or more Accused Instrumentality.

77.    The information contained in reference REF14 accurately describes the operation and

functionality of one or more Accused Instrumentality.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 15
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 16 of 47




78.    The information contained in reference REF15 accurately describes the operation and

functionality of one or more Accused Instrumentality.

79.    The information contained in reference REF16 accurately describes the operation and

functionality of one or more Accused Instrumentality.

80.    The information contained in reference REF17 accurately describes the operation and

functionality of one or more Accused Instrumentality.

81.    The information contained in reference REF18 accurately describes the operation and

functionality of one or more Accused Instrumentality.

82.    The information contained in reference REF19 accurately describes the operation and

functionality of one or more Accused Instrumentality.

83.    The information contained in reference REF20 accurately describes the operation and

functionality of one or more Accused Instrumentality.

84.    The information contained in reference REF21 accurately describes the operation and

functionality of one or more Accused Instrumentality.

85.    The information contained in reference REF22 accurately describes the operation and

functionality of one or more Accused Instrumentality.

86.    The information contained in reference REF23 accurately describes the operation and

functionality of one or more Accused Instrumentality.

87.    The “OpenWay” product family name has been federally registered as a Trademark by

Itron, as Serial Number 86357851, for the following defined goods and services: “Data

collection computer and communication network systems comprised of computer hardware,

computer operating software and computer software for data collection applications, namely,

automated meter reading, distribution automation, two-way communications between networks



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 16
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 17 of 47




and utility meters, and demand side management applications via the Internet, Intranet,

Extranets, radio frequency networks, wireless networks, telephone lines, and integrated

communications networks, namely, public switched telephone networks, virtual private

networks, private networks, public networks, and cellular networks, all for use in the utility,

power, and energy industries; Meter interface units comprised of digital, mechanical and optical

sensors, encoders and transmitters; Inbound, outbound, two-way communication systems,

namely, computer hardware, computer operating software and computer software for data

collection and remote programming applications, namely, two-way automated meter reading,

distribution automation, remote communications between networks and between and among

utility meters, and demand side management applications via the Internet, Intranet, Extranets,

radio frequency networks, wireless networks, telephone lines, and integrated communications

networks, namely, public switched telephone networks, IP-based public networks, virtual private

networks, private networks, broadband over powerline networks, public networks and cellular

networks for energy data, and other utility meter monitoring points; Telephone, cellular and

radio transceivers, intelligent communication adapters, and switch points for use in the utility,

power and energy industries.” The date of first alleged use in commerce of such mark on the

part   of    Itron    is      July   31,   2006.        Source     (USPTO       TESS      System):

http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:zrrvvi.3.5.

                                           COUNT I
                           (Infringement of U.S. Patent No. 7,890,809)

88.    BCS incorporates the above paragraphs by reference.

89.    Itron has been on notice of the ’809 Patent at least as early as the date it received service

of this Original Complaint.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 17
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 18 of 47




90.    Upon information and belief, Itron has infringed and continues to infringe at least Claims

1-9 of the ’809 Patent by making, using, importing, selling, and/or, offering for sale the Accused

Instrumentalities.

91.    Defendant, with knowledge of the ’809 Patent, infringes the ’809 Patent by inducing

others to infringe the ’809 Patent. In particular, Defendant intends to induce its customers to

infringe the ’809 Patent by encouraging its customers to use the Accused Instrumentalities in a

manner that results in infringement.

92.    Defendant also induces others, including its customers, to infringe the ’809 Patent by

providing technical support for the use of the Accused Instrumentalities.

93.    Upon information and belief, at all times Defendant owns and controls the operation of

the Accused Instrumentalities in accordance with an end user license agreement.

94.    By way of example, the Accused Instrumentalities infringes Claim 1 of the ’809 Patent

by providing a method of providing a high level support framework by monitoring from a

physical server a health of a plurality of client applications and a health of said plurality of client

applications' distributed components, using a common monitoring protocol, said monitoring

being independent of a programming technology of said plurality of client applications and

respective distributed components, by assessing said health of said plurality of client applications

and said respective distributed components, and by associating said health of said plurality of

client applications and said respective distributed components as belonging to a single

application node.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 18
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 19 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-
demand-response-white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
operations-center--action-manager.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 19
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 20 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
brochure.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 20
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 21 of 47




Source: https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-
reporting-system.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 21
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 22 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
security.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 22
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 23 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/active-grid-
white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-
brochure.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 23
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 24 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
adaptive-communications-technology.pdf.

95.    For example, the Accused Instrumentalities comprise smart meters, software and

communications infrastructure that combines individual features of an AMI system. OpenWay is

an IPv6 based multi-application network that delivers applications such as OpenWay Reporting

System, OpenWay Control, OpenWay Operation Center, OpenWay Collection Engine,

OpenWay    Riva   Security,   OpenWay    Riva   Active   Grid,   OpenWay    Riva   Adaptive




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 24
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 25 of 47




Communications Technology to water, gas and electricity utilities. These applications provide

security and network management tools to dynamically prioritize network traffic.

96.    The Accused Instrumentalities perform (or otherwise contribute to, and/or Defendant

induces others to perform) the step of monitoring from a physical server a health of a plurality of

client applications and a health of said plurality of client applications distributed components,

using a common monitoring protocol, said monitoring being independent of a programming

technology of said plurality of client applications and respective distributed components. This

element is infringed literally, or in the alternative, under the doctrine of equivalents.      For

example, OpenWay comprises applications such as Active Grid and Operations Center. Active

grid utilizes IoT technology including machine-to-machine communications, multi-application

network architecture, cloud computing and data analytics to provide resource management.

OpenWay Operations Center acts as an operational hub between the metering device population

and the utility back office systems and processes, such as meter data management, outage

management, distribution automation and load control.         Distributed components for these

applications include grid devices, sensors and smart meters such as OpenWay Riva Centron

meter, Adaptive Communications Technology Module and OpenWay Centron polyphase meter.

The health of applications (Activation ID and Activation status) and health of corresponding

distributed components (such as grid device and sensor status, Sensor ID, voltage, wattage and

current level of meters) is monitored using OpenWay (“common monitoring protocol”). Upon

information and belief, the monitoring is independent of a programming technology of said

plurality of client applications and respective distributed components.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 25
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 26 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-

brochure.pdf.

97.    The Accused Instrumentalities perform the step of assessing said health of said plurality

of client applications and said respective distributed components.       For example, OpenWay

assesses health of OpenWay Riva Active Grid and OpenWay Operations Center (“applications”)

and respective distributed components (sensors, meters and communication modules).            The

health value of applications comprises of values such as Application ID and Activation status of

particular application. Further, health of corresponding distributed components comprises of

grid device and sensor status, Sensor ID, voltage, wattage and current level of meters.

98.    The Accused Instrumentalities further perform the step of associating said health of said

plurality of client applications and said respective distributed components as belonging to a

single application node. For example, OpenWay analyzes all the collected data from sensors,

meters and Advanced Metered Infrastructure (AMI). The health of the applications such as




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 26
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 27 of 47




OpenWay Operations Center and its corresponding components (meters) is displayed on the

OpenWay dashboard (“application node”).




Source:       https://www.itron.com/-/media/feature/products/documents/white-paper/openway-

demand-response-white-paper.pdf.

99.    BCS has been damaged by Defendant’s infringement of the ’809 Patent.

                                        COUNT II
                         (Infringement of U.S. Patent No. 7,302,612)

100.   BCS incorporates the above paragraphs by reference.

101.   Itron has been on notice of the ‘612 Patent at least as early as the date it received service

of this Original Complaint.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 27
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 28 of 47




102.   Upon information and belief, Itron has infringed and continues to infringe Claims 1-20 of

the ’612 Patent by making, using, importing, selling, and/or, offering for sale the Accused

Instrumentalities.

103.   Defendant, with knowledge of the ’612 Patent, infringes the ’612 Patent by inducing

others to infringe the ’612 Patent. In particular, Defendant intends to induce its customers to

infringe the ‘612 Patent by encouraging its customers to use the Accused Instrumentalities in a

manner that results in infringement.

104.   Defendant also induces others, including its customers, to infringe the ’612 Patent by

providing technical support for the use of the Accused Instrumentalities.

105.   Upon information and belief, at all times Defendant owns and controls the operation of

the Accused Instrumentalities in accordance with an end user license agreement.

106.   By way of example, the Accused Instrumentalities infringe Claim 1 of the ’612 Patent by

providing a method of providing a high-level operational support system framework by

monitoring a health of a plurality of applications using a common monitoring protocol, at least

two of the plurality of applications being based on different programming technology.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 28
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 29 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-
demand-response-white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
operations-center--action-manager.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 29
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 30 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
brochure.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 30
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 31 of 47




Source: https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-
reporting-system.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 31
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 32 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
security.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 32
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 33 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/active-grid-
white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-
brochure.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 33
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 34 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
adaptive-communications-technology.pdf.

107.   For example, the Accused Instrumentalities comprise smart meters, software and

communications infrastructure that combines individual features of an AMI system. OpenWay is

an IPv6 based multi-application network that delivers applications such as OpenWay Reporting

System, OpenWay Control, OpenWay Operation Center, OpenWay Collection Engine,

OpenWay    Riva   Security,   OpenWay    Riva   Active   Grid,   OpenWay    Riva   Adaptive




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 34
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 35 of 47




Communications Technology to water, gas and electricity utilities. These applications provide

security and network management tools to dynamically prioritize network traffic.

108.   The Accused Instrumentalities perform (or otherwise contribute to, and/or Defendant

induces others to perform) the step of monitoring a health of a plurality of applications using a

common monitoring protocol, at least two of said plurality of applications being based on

different programming technology. This element is infringed literally, or in the alternative,

under the doctrine of equivalents. For example, OpenWay comprises applications such as Active

Grid and Operations Center. Active grid utilizes IoT technology including machine-to-machine

communications, multi-application network architecture, cloud computing and data analytics to

provide resource management. OpenWay Operations Center acts as an operational hub between

the metering device population and the utility back office systems and processes, such as meter

data management, outage management, distribution automation and load control. Distributed

components for these applications include grid devices, sensors and smart meters such as

OpenWay Riva Centron meter, Adaptive Communications Technology Module and OpenWay

Centron polyphase meter. The health of applications (Activation ID and Activation status) and

health of corresponding distributed components (such as grid device and sensor status, Sensor

ID, voltage, wattage and current level of meters) is monitored using OpenWay (“common

monitoring protocol”).   Upon information and belief, the applications designed by utilities

showing information about fault location, sensor data, data graphs and health of substations are

based on different programming technology.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 35
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 36 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-

brochure.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-

brochure.pdf.

109.   The Accused Instrumentalities further provide a common performance management

interface to dynamically change a performance related configuration variable of said plurality of

applications at runtime regardless of a programming technology of each of said plurality of

applications.   For example, Defendant provides OpenWay which comprises a dashboard

(“common performance management interface”) containing information about applications

configured by the utilities. The Operations Center dashboard includes graphical interfacing,

mapping, alerts, information and actionable recommendations (“performance related

configuration variable”) of applications at runtime regardless of programming technology of

each application.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 36
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 37 of 47




110.   BCS has been damaged by Defendant’s infringement of the ’612 Patent.

                                        COUNT III
                         (Infringement of U.S. Patent No. 7,533,301)

111.   BCS incorporates the above paragraphs by reference.

112.   Itron has been on notice of the ’301 Patent at least as early as the date it received service

of this Original Complaint.

113.   Upon information and belief, Itron has infringed and continues to infringe Claims 1-24 of

the ’301 Patent by making, using, importing, selling, and/or, offering for sale the Accused

Instrumentalities.

114.   Defendant, with knowledge of the ’301 Patent, infringes the ’301 Patent by inducing

others to infringe the ’301 Patent. In particular, Defendant intends to induce its customers to

infringe the ’301 Patent by encouraging its customers to use the Accused Instrumentalities in a

manner that results in infringement.

115.   Defendant also induces others, including its customers, to infringe the ’301 Patent by

providing technical support for the use of the Accused Instrumentalities.

116.   Upon information and belief, at all times Defendant owns and controls the operation of

the Accused Instrumentalities in accordance with an end user license agreement.

117.   By way of example, the Accused Instrumentalities infringes Claim 1 of the ’301 Patent

by providing a method of providing a high-level operational support system (OSS) framework by

automatically discovering, with a server comprising the OSS framework, a plurality of

applications that comply with a predefined framework.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 37
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 38 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-
demand-response-white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
operations-center--action-manager.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 38
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 39 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-
brochure.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 39
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 40 of 47




Source: https://www.itron.com/-/media/feature/products/documents/spec-sheet/openway-
reporting-system.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 40
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 41 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
security.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 41
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 42 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/active-grid-
white-paper.pdf.




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-
brochure.pdf.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 42
        Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 43 of 47




Source: https://www.itron.com/-/media/feature/products/documents/white-paper/openway-riva-
adaptive-communications-technology.pdf.

118.   For example, the Accused Instrumentalities comprise smart meters, software and

communications infrastructure that combines individual features of an AMI system. OpenWay is

an IPv6 based multi-application network that delivers applications such as OpenWay Reporting

System, OpenWay Control, OpenWay Operation Center, OpenWay Collection Engine,

OpenWay    Riva   Security,   OpenWay    Riva   Active   Grid,   OpenWay    Riva   Adaptive




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 43
          Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 44 of 47




Communications Technology to water, gas and electricity utilities. These applications provide

security and network management tools to dynamically prioritize network traffic.

119.   The Accused Instrumentalities perform (or otherwise contribute to, and/or Defendant

induces others to perform) the step of automatically discovering, with a server comprising said

OSS framework, a plurality of applications that comply with a predefined framework. For

example, OpenWay comprises smart meters, software and communications infrastructure that

combines individual features of an AMI system. It comprises various applications such as Active

Grid and Operations Center. The utilities configure a solution according to their needs.

OpenWay automatically discovers the configuration of the utilities from a server and provides

corresponding applications to the utilities depending upon the available communication and

metering infrastructure.




Source:      https://www.itron.com/-/media/feature/products/documents/brochure/openway-riva-

brochure.pdf.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 44
         Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 45 of 47




Source: https://www.itron.com/-/media/feature/products/documents/brochure/openway-

brochure.pdf.

120.   The Accused Instrumentalities perform the step of providing for a high level of

management, by said server comprising said OSS framework, of said plurality of applications

dynamically at runtime regardless of a platform technology utilized by any particular application

from said plurality of applications. For example, OpenWay provides high level of management

of applications such as OpenWay Operations Center and Active Grid. OpenWay comprises a

dashboard containing information about applications configured by the utilities. The Operations

Center dashboard includes graphical interfacing, mapping, alerts, information and actionable

recommendations of applications at runtime regardless of programming technology of each

application.

121.   BCS has been damaged by Defendant’s infringement of the ’301 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 45
       Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 46 of 47




                                 PRAYER FOR RELIEF

     WHEREFORE, BCS respectfully requests the Court enter judgment against Defendant:

     1.     declaring that the Itron has infringed each of the Patents-in-Suit;

     2.     awarding BCS its damages suffered as a result of Itron’s infringement of the

            Patents-in-Suit;

     3.     awarding BCS its costs, attorneys’ fees, expenses, and interest;

     4.     awarding BCS ongoing post-trial royalties; and

     5.     granting BCS such further relief as the Court finds appropriate.

                                     JURY DEMAND

     BCS demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 46
       Case 1:20-cv-00675-ADA Document 2 Filed 12/30/19 Page 47 of 47




Dated: December 29, 2019                 Respectfully Submitted

                                         /s/ M. Scott Fuller
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF
                                         BCS SOFTWARE LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              PAGE | 47
